DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more.
Step 1: Claim 1 is directed to a method, which is a statutory category of invention.
Step 2A Prong One: Claim 1 recites the step of " A method of MIMO different-factor partial-form model-free control with parameter self-tuning, the method comprising: when a controlled plant is a MIMO system, namely a multi-input multi-output system, a mathematical formula for calculating the i-th control input u,(k) at time k using said method is as follows:...” This limitation recites concepts that fall into the "mathematical concept" and/or "mental process" groups of abstract ideas.

Step 2A Prong Two: Claim 1 does not recite any additional elements beyond the judicial exception. Claim 1 recites a " during controlling said MIMO system by using said method, performing parameter self-tuning on the parameters to be tuned in said mathematical formula", but this limitation does not limit the claim. Instead, it appears to indicate an intended use for the claimed method. As such, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

Step 2B: Since claim 1 does not recite any additional elements beyond the judicial exception as noted above with respect to Step 2A Prong Two, then likewise the claim as a whole does not amount to significantly more than the recited exception.

3.	Dependent claims 2-9 do not cure the deficiencies noted above with respect to independent claim 1.
4.	Claims 2-6, and 7 are also directed to concepts that fall into the "mathematical concept" and/or "mental process" groups of abstract ideas.

5.	Claim 8, further defines the controlled plant. However, as noted above with respect to claim 1, this limitation does not limit the claim. Instead, it appears to indicate an intended use for the claimed method. As such, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.

6.	Claim 9 recites the additional element of a hardware platform for running said method. But these elements are recited so generically that they represent no more than mere instructions to apply the judicial exceptions on a computer. Thus, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Further, mere instructions to apply an exception cannot provide an inventive concept per Step 2B.

Allowable Subject Matter

7.	 Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., abstract idea) without significantly more, but would be allowable if the claims 1-9 overcome the rejection of  35 U.S.C. 101.


Conclusion 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619